DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5-8 are currently amended. Claim 9 is as previously presented. Claims 10-12 are withdrawn. Claims 13-16 are new.
Response to Arguments
Applicant's arguments filed 9/1/21 have been fully considered but they are not persuasive. Specifically, applicant argued that “separating is performed by cutting at least one of the A layer and the B layer” overcomes the rejections of record as the method disclosed in Takeda only forms a cut edge in order to peel the layers apart. This was not found persuasive as separating being performed by cutting under the broadest reasonable interpretation would include a separating step that involves cutting a layer and then peeling them. Further it is noted that the claim uses open language (“comprising”) supporting the interpretation that it is not limited to separating occurring only as result of a cutting step. As such the claim remains rejected over the same prior art.
With respect to the 112b rejections of record, most have been withdrawn in view of applicant’s amendments, the exception being claim 5 which remains unclear in the same way despite applicant’s amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the intermediate film for laminated glass (1) comprises a plurality of B layers, wherein a first B layer is laminated on a first surface of the A layer and a second B layer is laminated on a second surface of the A layer”. This is unclear because it is unclear whether the recited “a first B layer and a second B layer” is meant to include the previously recited B layer or not. The examiner is interpreting the claim as if the B layers can be in addition to or include the previously recited B layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acevedo (US20100249253A1, of record) in view of Takeda (US 20140293201 A1, of record).	
With respect to claim 1 Acevedo teaches a method for recycling an intermediate film for laminated glass (Abstract), the method comprising separating a layer comprising an A layer and a layer comprising a B layer (P0003, one or more PVB layers) from a laminated glass comprising at least the A layer and the B layer (Abstract ).
	Acevedo fails to teach separation of the intermediate film teaching the tie layer being made of “one or more layers” (P0003) but being silent on separating them. In the same field of endeavor, bonded layer recycling, Takeda teaches separating an A layer and B layer from an additional A layer in order to reuse them (P0103, P0102, Fig. 2, layer C can just be another layer B, P0037). Takeda further teaches, wherein the separating is performed by cutting the A layer or the B layer (P0102, turning up a cut edge – which requires a cutting step to have occurred). It would have been obvious to one of ordinary skill in the art to modify the achieve production cost saving and waste reduction (P0103).
With respect to claim 2, Takeda further teaches, wherein the layer comprising the A layer or the layer comprising the B layer which are separated are used as at least part of raw materials to produce an intermediate film for (P0103).
With respect to claim 3, Takeda further teaches, the separating is performed by peeling an interface between the A layer and the B layer (P0102-P0103). 
With respect to claim 5, Takeda further teaches, wherein the intermediate film for laminated glass (1) comprises B layers laminated on both surfaces of the A layer (P0037).
	With respect to claim 6, Acevedo further teaches wherein the A layer and/or the B layer comprises a polyvinyl acetal resin (P0003),
		With respect to claim 7, Acevedo further teaches wherein the A layer and the B layer comprise a polyvinyl acetal resin (P0003).
	With respect to claim 8, Takeda further teaches a plasticizer as a well known additive in intermediate film layers (P0080). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by adding a plasticizer to at least one of layers A and B to achieve the expected results. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acevedo (US20100249253A1, of record) in view of Takeda (US 20140293201 A1, of record) as applied to claim 1 above further in view of Cloots (US 20160303831 A1, of record).
(LDPE, P0058) and the B layer comprises an ionomer resin (ionomers in combination with the listed resins, P0058) as common layers in intermediate laminated glass layers. As such it would have been obvious to one of ordinary skill in the art to modify the method as taught above by performing it on other intermediate films such as one with an ionomer layer and thermoplastic elastomer layer, achieving the expected results of recycling those layers. 
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acevedo (US20100249253A1, of record) in view of Takeda (US 20140293201 A1, of record) as applied to claim 1 above further in view of Fretwurst (US 20080099143 A1).
With respect to claim 13, the combination as applied above fails to explicitly teach wherein the cutting step is performed by moving the intermediate film for laminated glass (1) along a surface to contact a blade extending from the surface, being silent on the details of cutting. In the same field of endeavor, polymer recycling, Fretwurst teaches moving a laminate film along surface in order to cut and separate a layer of the laminate (knife 46, P0041, Fig. 6). It would have been obvious to one of .

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acevedo (US20100249253A1, of record) in view of Takeda (US 20140293201 A1, of record) as applied to claim 1 above further in view of Hannig (US 20150290968 A1)
With respect to claim 14, the combination as applied above fails to explicitly teach wherein the cutting step is performed via a laser, being silent on the details of cutting. In the same field of endeavor, polymer recycling, Hannig teaches cutting via a laser as a known cutting means (P0076). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to specifically include a laser cutting step, using a known method to achieve the expected results of cutting.
With respect to claim 15, the combination as applied above fails to explicitly teach wherein the cutting step is performed via a water jet, being silent on the details of cutting. In the same field of endeavor, polymer recycling, Hannig teaches cutting via water jet as a known cutting means (P0076). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to specifically include a water jet cutting step, using a known method to achieve the expected results of cutting. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Acevedo (US20100249253A1, of record) in view of Takeda (US 20140293201 A1, of record) as applied to claim 1 above further in view of Bookbinder (US 20160023448 A1)
With respect to claim 16, the combination as applied above fails to explicitly teach further comprising maintaining a surface temperature of the intermediate film for (P0007). It would have been obvious to one of ordinary skill in the art to modify the method as taught above for room temperature to be maintained on the intermediate film in order to maintain polymer integrity during processing (P0007)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741